UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended April 30, OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 001-32239 Commerce Energy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0501090 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 600 Anton Boulevard, Suite 2000 Costa Mesa, California 92626 (Address of principal executive offices) (Zip code) (714) 259-2500 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No R As of June10, 2008, 30,874,618 shares of the registrant’s common stock, par value $0.001 per share, were outstanding. COMMERCE ENERGY GROUP, INC. Form 10-Q For the Period Ended April 30, 2008 Index Page No. PART I — FINANCIAL INFORMATION 1 Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Statements of Operations for the three and nine months ended April 30, 2008 and 2007 1 Condensed Consolidated Balance Sheets as of April 30, 2008 and July 31, 2007 2 Condensed Consolidated Statements of Cash Flows for the nine months ended April 30, 2008 and 2007 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Item 4T. Controls and Procedures 25 PART II — OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 29 Item 6. Exhibits 34 SIGNATURES 36 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. COMMERCE ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended April 30, Nine Months Ended April 30, 2008 2007 2008 2007 Revenue $ 105,495 $ 95,518 $ 319,485 $ 258,670 APX settlement — 5,057 — 5,057 Net revenue 105,495 100,575 319,485 263,727 Direct energy costs 91,362 82,946 269,698 221,509 Gross profit 14,133 17,629 49,787 42,218 Selling and marketing expenses 3,254 2,568 11,446 7,317 General and administrative expenses 18,744 9,803 48,177 27,382 Impairment of intangibles 1,426 — 1,426 — Income(loss) from operations (9,291 ) 5,258 (11,262 ) 7,519 Other income (expense): Interest income 28 191 345 873 Interest expense (230 ) (6 ) (912 ) (27 ) ACN arbitration settlement — (3,900 ) — (3,900 ) Total other income and expenses (202 ) (3,715 ) (567 ) (3,054 ) Net income (loss) $ (9,493 ) $ 1,543 $ (11,829 ) $ 4,465 Income (loss) per common share: Basic and diluted $ (0.31 ) $ 0.05 $ (0.39 ) $ 0.15 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 1 COMMERCE ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) April 30, 2008 July 31, 2007 (Unaudited) ASSETS Current assets: Cash and equivalents $ 10,370 $ 6,559 Accounts receivable, net 56,350 65,231 Natural gas inventory 2,561 5,905 Prepaid expenses and other 10,391 7,224 Total current assets 79,672 84,919 Restricted cash and equivalents — 10,457 Deposits and other 1,795 1,906 Property and equipment, net 10,755 8,662 Goodwill 3,659 4,247 Other intangible assets, net 4,303 6,385 Total assets $ 100,184 $ 116,576 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Energy and accounts payable $ 32,880 $ 37,926 Accrued liabilities 6,815 8,130 Total current liabilities 39,695 46,056 Commitments and contingencies Stockholders’ equity: Common stock — 150,000 shares authorized with $0.001 par value; 30,875 (unaudited) issued and outstanding at April 30, 2008 and 30,383 at July 31, 2007 61,376 60,599 Other comprehensive income (loss) 198 (823 ) Retained earnings (1,085 ) 10,744 Total stockholders’ equity 60,489 70,520 Total liabilities and stockholders’ equity $ 100,184 $ 116,576 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 COMMERCE ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended April 30, 2008 2007 Cash Flows From Operating Activities Net income (loss) $ (11,829 ) $ 4,465 Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 1,947 1,215 Amortization 1,244 1,550 Amortization of deferred loan costs 122 — Impairment of intangible assets 1,426 — Provision for doubtful accounts 17,709 2,793 Stock-based compensation 986 421 Changes in operating assets and liabilities: Accounts receivable, net (8,828 ) (22,387 ) Inventory 3,344 3,584 Prepaid expenses and other (2,259 ) (367 ) Energy and accounts payable (5,047 ) 1,587 Accrued liabilities and other (1,212 ) 4,401 Net cash used in operating activities (2,397 ) (2,738 ) Cash Flows From Investing Activities Purchase of property and equipment (4,040 ) (3,470 ) Purchase of intangible assets — (4,236 ) Sale of intangibles — customer contracts sold — 756 Net cash used in investing activities (4,040 ) (6,950 ) Cash Flows From Financing Activities Credit line commitment fee — 18 Proceeds from exercise of stock options — 1,196 Repurchase of common stock (209 ) — Increase in restricted cash 10,457 6,666 Net cash provided by financing activities 10,248 7,880 Increase (decrease) in cash and equivalents 3,811 (1,808 ) Cash and equivalents at beginning of period 6,559 22,941 Cash and equivalents at end of period $ 10,370 $ 21,133 Supplemental Disclosure of Cash Flow Information Cash paid for: Interest $ 790 $ 19 Income taxes $ 130 $ 9 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 COMMERCE ENERGY GROUP, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars In Thousands, Except for Share and Per Share Amounts) (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The unaudited condensed consolidated financial statements as of April 30, 2008 and for the three and nine months ended April 30, 2008 and 2007 of Commerce Energy Group, Inc., or the Company, include its two wholly-owned subsidiaries: Commerce Energy, Inc., or Commerce, and Skipping Stone Inc. All material inter-company balances and transactions have been eliminated in consolidation. As used herein and unless the context requires otherwise, the reference to the Company refers to Commerce Energy Group, Inc. and its subsidiaries. Preparation of Interim Condensed Consolidated Financial Statements These interim condensed consolidated financial statements have been prepared by the Company’s management, without audit, in accordance with accounting principles generally accepted in the United States and, in the opinion of management, contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the Company’s consolidated financial position, results of operations and cash flows for the periods presented. Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in these condensed consolidated interim financial statements, although the Company believes that the disclosures are adequate to make the information presented not misleading.
